Citation Nr: 1210739	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-21 222	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals from a July 2008 RO decision which held that the Veteran had not submitted new and material evidence to support reopening the previously-denied claim for the same benefit.

In a June 2011 statement, the Veteran raised a claim for entitlement to service connection for essential tremors, as secondary to his service-connected peripheral neuropathy.  This claim has not yet been adjudicated by the RO.  Thus, the Board has no jurisdiction over it and it is referred to the RO for appropriate action. 

In September 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  This withdrawal is valid.  38 C.F.R. § 20.704(e).  

The reopened claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in September 2003.  The veteran did not appeal this decision.

2.  Evidence received since the final September 2003 decision is new and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The September 2003 RO decision that denied service connection for hypertension is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the previously denied claim, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed in light of the Board's favorable decision reopening the claim.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).
 
The Veteran filed a claim for entitlement to service connection for heart disease in December 2002.  Upon review of the Veteran's medical records, which revealed hypertension, the RO raised, developed, and then denied the claim for entitlement to service connection for hypertension, as well.  The Veteran was notified of the denial in September 2003.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2007, the Veteran again raised the claim of entitlement to service connection for hypertension.  In July 2008, the RO held that the Veteran had not submitted new and material evidence to support reopening the previously-denied claim.

The Veteran underwent a VA cardiologic examination for purposes of compensation in March 2008.  The cardiologist rendered the somewhat confusing and contradictory opinion that the Veteran's hypertension was "at least as likely as not (50/50 probability) caused as a result of his diabetes mellitus."  However, she also opined that "today his diabetes has not aggravated his hypertension."  

As required by Barnett, the Board must perform its own independent review of the evidence to determine whether the Veteran has submitted new and material evidence sufficient to support reopening the previously-denied claim.  We find that he has done so.  It is the opinion of the Board that the March 2008 medical opinion constitutes new and material evidence sufficient to support reopening the previously-denied claim.  The examination report and medical opinion are neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and they raise a reasonable possibility of substantiating the claim, as the opinion addresses the element of linkage to service.  

Thus, the claim must be reopened and considered on a de novo basis.  Because the need for further evidentiary development is apparent, the claim is addressed further in the remand below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension, claimed as secondary to diabetes is reopened; to this extent only, the appeal is granted.


REMAND

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the appellant's reopened claim without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran reports receiving Social Security disability benefits.  The VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It appears that he was awarded these benefits sometime between 2002 and 2003, within several years of his initial diagnosis of hypertension.  As the medical records reflecting this initial diagnosis are not available for review in the Veteran's claims file, his Social Security medical records may contain more information about the initial diagnosis.  Thus, the Board finds there is a reasonable possibility these records are relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Veteran's Social Security records should be obtained prior to further review of his VA appeal.

The medical evidence contains several conflicting medical opinions as to the relationship between the Veteran's diabetes and his hypertension.  The earliest opinion was rendered in August 2003, and is to the effect that the Veteran's normal renal functioning at that time would indicate no relationship between diabetes and hypertension.  The second opinion is reported above, and as noted, is somewhat contradictory, as the examiner opined both that the Veteran's hypertension was likely caused as a result of his diabetes, but that his diabetes had not yet aggravated his hypertension.  Furthermore, the second opinion does not address the Veteran's renal function at all.  The third opinion is dated in March 2011, and it reflects that the Veteran's diabetes and hypertension were not etiologically related and were two separate pathophysiologic entities.  In reaching this opinion, the physician discussed the Veteran's normal renal function and noted that the Veteran's diabetes had not yet aggravated his hypertension as of the most recent test results available for review in March 2011.  

Given these discrepancies, the Board is of the opinion that another medical opinion as to the likely etiology of the Veteran's hypertension should be obtained.  It is hoped that this medical opinion will be better-explained, with a complete rationale provided for the conclusion reached.  Furthermore, it is requested that specific comment as to the significance of the Veteran's normal renal functioning since his diabetes was initially diagnosed be included in this complete explanation.  

Lastly, as it appears the Veteran continues to receive VA medical care, his VA medical records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA medical treatment afforded to the Veteran by the St. Louis VA Medical system including all related clinics from October 2010 until the present for inclusion in his claims file. 

2. The RO should obtain clarification from the Social Security Administration  as to the Veteran's status with that agency, and the adjudication records pertinent to his claim(s) for Social Security disability benefits, as well as the medical records relied upon concerning those claim(s). 38 U.S.C.A. § 5106 .

3. After obtaining the VA treatment records, his claims folder should be made available to a VA physician with appropriate expertise for review.  The examiner is requested to review the Veteran's complete VA and private medical records and render an opinion as to whether hypertension was proximately-caused by diabetes or whether diabetes has aggravated (worsened beyond that natural progression of the disease) his hypertension.  A discussion as to the relationship among kidney function and diabetes and hypertension should be included with a complete explanation as to all conclusions reached.  All opinions should be expressed in terms of whether it is "more, less, or equally likely" that hypertension was proximately-caused by diabetes or whether diabetes aggravated his hypertension.  The complete rationale for all opinions expressed should be clearly and fully explained with appropriate references not only to the Veteran's historical and current medical records, but to medical treatise or other authority as indicated.  

If the reviewing physician deems that a clinical examination and/or additional tests and studies would be helpful to a complete understanding of the disabilities at issue, then such examination, tests, and studies should be scheduled.

4. After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


